Citation Nr: 0703335	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  98-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a neck condition.

2.	Entitlement to service connection for rashes of the feet 
and groin.

3.	Entitlement to a higher rating for disc herniation, lumbar 
spine, evaluated at the 20-percent level prior to March 2, 
2004, and the 40-percent level since then.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1976.  He also had service in the Army Reserve 
between 1978 and 1999, the exact dates of which have not yet 
been verified.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998   rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina, which denied claims for service connection 
for bilateral flatfeet, gout, a neck condition, and 
tendonitis of the left knee.                   In February 
1999, the veteran testified during a hearing before RO 
personnel.

The Board remanded these claims to the RO in June 2000 for 
further evidentiary development.  In addition, Board also 
remanded claims for service connection for   a rash of the 
feet and groin area, and an increased rating for L5-S1 
central disc herniation, for issuance of a statement of a 
case (SOC).  See Manlincon v. West,    12 Vet. App. 238 
(1999).  The RO subsequently provided the veteran with a 
November 2000 SOC regarding these issues, and he filed a 
timely appeal.   

Through his correspondence received in August 2002, the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board in Washington, D.C.  Then in November 2002, he 
further requested another personal hearing at the RO.  
However, he later cancelled his request for a formal hearing, 
and instead opted for an informal conference with a Decision 
Review Officer (DRO), which was held in March 2003.  He also 
requested an additional period of time to submit further 
evidence, and on submitting additional evidence, it was 
considered by the RO in a subsequent supplemental SOC (SSOC). 

In its July 2003 decision, the RO granted service connection 
for gout and assigned  a 20 percent rating; and for bilateral 
flat feet, with a 0 percent rating.  Following the grant of 
service connection for these disabilities, they are no longer 
in appellate status since the veteran did not appeal either 
the initial rating or effective dates assigned.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Also, in a May 2004 decision, the RO increased to 40 percent 
the rating for the veteran's low back disability, effective 
March 2, 2004.  Notwithstanding this incremental increase, 
however, he has continued his appeal, requesting a still 
higher rating.  See AB. v. Brown, 6 Vet. App. 35, 39 (1993) 
(the veteran is presumed to be seeking the highest possible 
rating for a disability unless he expressly indicates 
otherwise).  

Thereafter, in March 2005 the Board again remanded this case 
to the RO, this time via the Appeals Management Center (AMC) 
in Washington, D.C.  On completion of the requested 
development, the AMC through a July 2006 decision awarded 
service connection for popliteal (Baker's) cyst of the left 
knee (formally claimed as "tendonitis" of the left knee), 
with an initial 0 percent rating, and 10 percent rating 
effective July 19, 2003.  He has not contested any aspect of 
that determination -- thus, his claim has been fully 
resolved.  In its July 2006 SSOC, the AMC continued the 
denial of the remaining claims on appeal.

Presently, the Board will decide the veteran's claim for a 
higher rating for his low back disability.  Unfortunately, 
however, still further development is required before 
deciding the claims for service connection for a neck 
condition, and rashes of the feet and groin.  So they are 
again being remanded to the RO via the AMC.     VA will 
notify the veteran if further action is required on his part 
concerning the claims.




FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding 
the evidence needed to substantiate the claim for a higher 
rating for his low back disability, including an explanation 
of whose responsibility -- his or VA's, it was to obtain that 
evidence and information.  Moreover, all relevant evidence 
necessary for a fair disposition of this matter has been 
obtained.

2.	According to the rating criteria for intervertebral disc 
syndrome (IVDS) in effect prior to September 23, 2002, the 
veteran has not experienced severe IVDS symptoms with 
recurring attacks and intermittent relief.  Nor has he had 
incapacitating episodes of IVDS of the frequency and 
severity, or additional neurological disability other than 
orthopedic impairment for which he is already     in receipt 
of disability compensation that would warrant an increased 
rating.

3.	Prior to September 26, 2003, the veteran experienced no 
greater than moderate limitation of motion of the lumbar 
spine.  Since the September 26, 2003 regulatory revision for 
disabilities of the spine, at which point the General Rating 
Formula under the revised criteria also became available for 
application, there is no evidence of limitation of motion 
that would warrant a higher rating before March 2, 2004 -- 
and since March 2, 2004, he has been in receipt of the 
highest available evaluation based upon limitation of motion 
alone (i.e., 40-percent, under either the former or revised 
criteria), and without a condition of or comparable to, 
ankylosis of the spine.   


CONCLUSION OF LAW

The criteria are not met for a higher rating for disc 
herniation, lumbar spine, evaluated at the 20-percent level 
prior to March 2, 2004, and the 40-percent level since March 
2, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC)s 5292 (as in 
effect prior to September 26, 2003), 5237 (since September 
26, 2003), and 5293 (as in effect prior to and as of 
September 23, 2002, and then renumbered as DC 5243, effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(and including a claim for increased rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In the present case, the RO has provided the veteran with 
content-specific VCAA notice in accordance with the legal 
requirements set forth above, such that the   four-pronged 
criteria for satisfactory VCAA notice as set forth under the         
Pelegrini II decision have effectively been met.  Through 
correspondence issued to the veteran in August 2002, the RO 
informed him of the recent enactment of the VCAA.  Subsequent 
letters issued in December 2002 and April 2003, explained the 
mutual obligation between VA and himself to obtain further 
additional evidence, with regard to his pending claim 
pertaining to an increased rating for a low back disability.  
More recently, the AMC provided him with its April 2005 
correspondence that included reference to the low back 
disability.  This letter not only explained the general legal 
criteria for the benefits sought, but further clarified the 
available means by which the AMC would help obtain additional 
VA records, private treatment records, and other federal 
records.  Based upon the above documentation, the first three 
elements of the Pelegrini II analysis were satisfied.  
The AMC's April 2005 correspondence also included language 
requesting that if the veteran had any additional evidence or 
information that he thought would support his claim, to 
please inform the AMC of this -- and also that if he had any 
additional evidence in his possession that pertained to his 
claim, to please send it   to that agency.  Accordingly, the 
fourth and final "element" of comprehensive VCAA notice as 
defined under the Pelegrini II decision was met as well.

Furthermore, through a July 2006 letter provided to the 
veteran by the AMC, primarily for the purpose of notifying 
him of the decision earlier that month to grant service 
connection for popliteal (Baker's) cyst of the left knee, the 
veteran was also informed as to the recent holding in 
Dingess/Hartman.  This correspondence proceeded to explain 
the additional evidence that was required to establish the 
disability rating (both on a schedular and extraschedular 
basis), and the effective date elements of his claim 
providing for the date of onset of any higher rating 
eventually granted.  Additionally, the November 2000 SOC and 
subsequent SSOCs set forth in greater detail the specific 
symptoms and effects that would correspond to a higher 
schedular rating under the applicable criteria.  So these 
documents effectively satisfied the requirement for notice 
concerning the disability rating and effective date elements 
of his claim.  

In addition to the foregoing criteria as to the content of 
the notice provided, there is also the consideration that the 
relevant notice information is provided in a timely manner.  
In this instance, the veteran has appealed the RO's January 
2000 decision denying a higher rating for L5-S1 central disc 
herniation.  The VCAA notice letters which have since been 
provided to the veteran concerning this claim, admittedly, 
were each issued well after the initial adjudication of his 
claim under appellate consideration.  This is not in 
accordance with the sequence of events identified in 
Pelegrini II as to what constitutes timely notice -- that of 
issuance of a VCAA letter prior to the initial adjudication 
of the issue at hand.  Keep in mind, however, that the VCAA 
had not yet been enacted at the time of the above-referenced 
rating decision.  So the RO could not have possibly complied 
with the requirement that VCAA notice precede the initial 
adjudication of the claim, because the VCAA        did not 
yet even exist -- and did not take effect until November 
2000.  See            38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  Moreover, in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notices were not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2004), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). 
  
Here, there have been sufficient measures taken to provide 
the veteran with detailed VCAA notice, notwithstanding the 
timing of this notice.  Following issuance of the most recent 
April 2005 notice letter, the veteran had a sufficient 
timeframe within which to respond with further evidence and 
information, prior to the July 2006 SSOC continuing the 
denial of his claim, and the August 2006 recertification of 
this case to the Board.  In his May 2005 correspondence, he 
identified additional remaining treatment records from VA 
medical facilities.   He has also completed and returned a 
medical authorization form (VA Form 21-4142) for additional 
records from a Dr. N., a private physician.  The AMC later 
obtained additional evidence from both of these sources.  The 
veteran has also since undergone a September 2005 orthopedic 
examination (for which the examiner later offered an 
addendum), and neurological examination with respect to any 
neurological impairment attributable to his service-connected 
low back disorder.  There is no indication as to any 
additional remaining evidence that has not already been 
obtained.  For these reasons, the Board finds that, 
regardless of the timing of the subsequent VCAA notice 
letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."         See Mayfield, 19 Vet. App. at 128, 
rev'd on other grounds, 444 F.3d 1328          (Fed. Cir. 
2006). 

Moreover, in considering and adjudicating the veteran's claim 
on appeal,             VA has undertaken appropriate action 
to comply with the duty to assist him.       This has 
included obtaining the veteran's service medical records 
(SMRs),   portions of his service personnel file, his 
outpatient and hospitalization records  from VA medical 
facilities over a period of several decades, and private 
treatment records since the mid-1990s from a Dr. N., and from 
mid- to late-2003 from a      Dr. L.  He has also undergone 
several VA examinations in connection with the claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
support of his claim, the veteran himself has provided 
several personal statements.  He has provided testimony 
during a February 1999 hearing before RO personnel.         
Also, he previously requested a hearing before a VLJ of the 
Board in     Washington, D.C., however, as mentioned, he has 
since withdrawn this request.  See 38 C.F.R. § 20.702(e).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2006).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2006).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination,  and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2006).

Here, the veteran has appealed the RO's January 2000 rating 
decision that denied    a rating higher than 20 percent for 
his service-connected L5-S1 disc herniation,  which had been 
evaluated under 38 C.F.R. § 4.71a, DC 5299-5293 (as in effect 
prior to September 23, 2002), for an unspecified orthopedic 
disability rated as analogous to IVDS.  As mentioned, 
pursuant to its May 2004 decision, the RO     has since 
increased to 40 percent the evaluation for this condition, 
effective     March 2, 2004, in accordance with DC 5243-5242 
-- for IVDS, rated on the basis of limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a (as in effect since 
September 26, 2003).  The continued comprehensive evaluation 
of the veteran's lumbar spine degenerative disc disease 
should take into consideration    the rating criteria for 
intervertebral disc syndrome, in addition to the more recent 
revisions to the criteria pertaining to limitation of motion.

Initially, the Board notes that the criteria for evaluating 
IVDS under 38 C.F.R.        § 4.71a, DC 5293 (2002) 
("the old criteria") have changed twice since the veteran 
filed his claim for increase.  The criteria were first 
revised effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, codified at 38 
C.F.R. § 4.71a, DC 5243 (2006)     ("the newly revised 
criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his service-connected lumbar spine 
disability.  First, where IVDS affects a nerve, the 
disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Or, a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.  Incapacitating episodes are rated 
as follows:  If there are incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks - 
a 10 percent rating is warranted; if at least 2 weeks but 
less than 4 weeks - a 20 percent rating; if at least 4 weeks 
but less than 6 weeks - a 40 percent rating; and if at least 
6 weeks during the past 12 months - a 60 percent rating.  

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (Aug. 22, 2002).  

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  38 C.F.R. § 
4.71a, DC 5243 (2006).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective on September 26, 2003.

The general rating criteria for the spine are:

        Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2006).

Also relevant for rating purposes is that prior to September 
26, 2003, the previous version of the rating criteria for 
musculoskeletal disabilities of the spine other than IVDS 
included 38 C.F.R. § 4.71a, DC 5292, for limitation of 
motion of the lumbar spine.  That diagnostic code provided 
that a 10 percent rating was warranted for slight limitation 
of motion of the lumbar spine; a 20 percent rating for 
moderate limitation of motion; and a maximum 40 percent 
rating for severe limitation of motion.  Following the 
September 2003 revision in rating criteria, the new 
diagnostic code that pertained to the evaluation of 
lumbosacral strain was included at DC 5237, and that 
disability is to be rated in accordance with the same     
General Rating Formula as is set forth above.     

Generally, when a law or regulation changes during the 
pendency of a claim,      VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If so, VA ordinarily should 
not apply the new provision to the claim -- however, if 
there are no resulting retroactive effects, VA ordinarily 
must apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

Hence, for the period prior to September 23, 2002, only the 
old rating criteria        for IVDS may be applied.  
Thereafter, from September 23, 2002 to September 26, 2003, 
the revised criteria for IVDS may also be applied if they are 
more beneficial to the veteran.  And as of September 26, 
2003, the revised general rating criteria for the spine and 
the revised criteria for IVDS may be applied, but again, only 
if they are more beneficial to him.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

Analysis

Upon reviewing the medical evidence documenting the continued 
severity of the veteran's service-connected lumbar spine 
disability, the Board has considered       all applicable 
rating criteria in determining the appropriate evaluation for 
this condition, inclusive of both limitation of motion of the 
lumbar spine, and     potential existence of symptomatology 
related to intervertebral disc syndrome.       As indicated, 
the changes in rating criteria in this regard over the period 
of the pendency of his claim, each apply prospectively if 
more favorable to his claim.    See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000              (Apr. 10, 
2000).  Thus, these changes in regulatory criteria will be 
applied successively based upon their respective effective 
dates, and also prospectively      as warranted.  The 
resulting determination of the Board, is that no higher 
evaluation is available than the 20 percent rating in effect 
prior to March 2, 2004, and the subsequently assigned 40 
percent rating since then.   

Considering first, the time period from when the veteran 
filed his September 1999 claim for an increased rating for 
his L5-S1 lumbar disc herniation, up until the September 23, 
2002 date of the initial regulatory revision to the IVDS 
criteria,        is consistent with the present disability 
ratings in effect.  The primary source of relevant medical 
findings during that time period consist of the report of a 
July 1999 and January 2000 VA examinations, with additional 
details of evaluation and treatment obtained from subsequent 
VA outpatient clinical records.  The next higher             
40 percent evaluation under that criteria is assigned when 
there are severe symptoms with recurring attacks and 
intermittent relief.  On review of the July 1999 orthopedic 
examination report, however, such findings are not directly 
shown.      He complained of lumbar spine pain, although he 
did not report the extent of recurrent attacks.  The veteran 
described pain with a radicular component on the right from 
his back down to the posterior leg.  Objectively, he had full 
motor strength of the lower extremities, with good patellar 
and Achilles reflexes, and he did not require use of 
crutches, braces or canes.  The diagnosis was mechanical low 
back pain, with radicular component on the right, consistent 
with sciatica.  Notwithstanding that the July 1999 examiner 
did identify the presence of sciatica, on the January 2000 
examination (admittedly, for a dermatologic condition, 
although with substantial findings pertaining to his back 
condition) there were no objective findings of radiculopathy.  
A recent MRI showed images of degenerative disk syndrome at 
several locations on the lumbar spine.  There were still no 
findings though as to the presence of severe symptoms, and 
with accompanying recurring attacks and intermittent 
cessation.  

Thereafter, VA outpatient records continue to show symptoms 
consistent with       no more than the 20 percent evaluation 
already in effect.  There are several records reflecting that 
there remained low back pain, without additional details at 
that time. A November 2002 physician's report also indicates 
the presence of apparent ongoing lower back pain, with 
occasional acute flare-ups.  Also, reports from        G. 
Neal, a private physician, from late-2002 indicate that he 
continued to have   pain in the lumbosacral region.  The 
current 20 percent rating for IVDS is thus appropriate for 
this period.

Regarding the potential availability of a higher evaluation 
based upon limitation of motion, the veteran has undergone 
relevant range of motion testing in conjunction with the 
above-referenced VA examination reports.  He would need to 
have demonstrated severe limitation of motion under DC 5292 
in order to warrant the next higher available 40 percent 
rating.  The July 1999 examination report indicated that he 
was able to bend over and touch his toes, and to laterally 
bend to 30 degrees on the right and 40 degrees on the left.  
More detailed findings were set forth in the January 2000 
report, which documented that he had lumbar spine flexion 
from        0 to 85 degrees, and extension from 0 to 20 
degrees.  Lateral flexion was from 0 to 20 degrees, 
bilaterally.  Rotation was from 0 to 45 degrees on the right, 
and 0 to 40 degrees on the left.  These objective 
measurements in and of themselves do not correspond to severe 
limitation of motion.  

While the veteran had also complained of the presence of some 
low back pain, and the January 2000 examination did not 
expressly provide an assessment as to the potential impact of 
functional loss upon his disability as required under DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995), the findings 
obtained are still of significance in evaluating his 
condition.  Of some value in considering the above findings 
is     38 C.F.R. § 4.71, Plate V -- which itself is included 
with the newly revised criteria (effective 
September 26, 2003), but nonetheless provides objective 
guidance as to the general parameters for motion of the 
thoracolumbar spine.  These guidelines provide that normal 
range of motion for the lumbar spine includes measurements of 
flexion to 90 degrees, flexion to 30 degrees, and lateral 
flexion to 30 degrees in both areas.  The veteran's range of 
motion findings are almost in accordance with these 
parameters for normal motion.  So in the absence of more 
detailed information as to the impact of functional loss at 
that time (due to pain, weakness, fatigability, etc.), the 
measurements obtained should be deemed to establish at least 
a substantial degree of motion retained.  Accordingly, for 
the timeframe preceding the  September 2002 initial revision 
to the regulation pertaining to IVDS, a higher rating is not 
available based on either IVDS symptoms or limitation of 
motion.    

The next relevant time period for evaluation purposes, is 
from the September 23, 2002 initial change in rating criteria 
up until the September 26, 2003 revision that affected the 
general criteria for evaluating musculoskeletal disabilities 
of the spine. Some discussion is warranted primarily as to 
the updates in the applicable        rating criteria with 
respect to service-connected IVDS, which apply from the 
September 23, 2002 effective date of the revision onwards.  
As of that date, IVDS may be evaluated under a formula based 
on incapacitating episodes, and providing for a 40 percent 
rating where such episodes have a total duration of at least 
4 weeks but less than 6 weeks.  See 38 C.F.R. § 4.71a, DC 
5293.  An alternative basis for rating IVDS also exists 
according to the combination of ratings for separate 
orthopedic and neurological components of IVDS.  See id.  And 
the preceding rating formula in effect prior to September 23, 
2002, may also be applied if more favorable to his claim.  
That notwithstanding, the actual evidence of record for this 
one-year period is relatively limited, and hence, there is no 
specific evidentiary basis for rating his lumbar spine 
disability under the foregoing criteria for IVDS,   as well 
as the previously noted criteria based on limitation of 
motion.  

Turning to the rating criteria for application after 
September 26, 2003, and thereby following the revision to the 
overall criteria for musculoskeletal disabilities of the 
spine (with the renumbering also of the diagnostic code for 
IVDS from 5293 to 5243), there is consideration necessary as 
to both the availability of a rating    greater than 20 
percent before March 2, 2004, and greater than 40 percent 
since  that effective date of the increase in rating.  
Preliminarily, there is minimal relevant evidence of record 
from the date of the September 26, 2003 revision up until   
March 2, 2004, when he underwent a subsequent VA examination 
of the spine --  as a result, the analysis of his claim will 
involve entirely the availability of a rating in excess of 40 
percent from March 2, 2004 up until the present.     

The criteria that applies for IVDS is essentially similar to 
that which was available immediately prior to the September 
26, 2003 revision, to include the option of combining 
separate ratings for orthopedic and neurologic impairment, 
which applied prior to the regulatory revision at issue.  The 
applicable rating formula for IVDS, the revised version, 
provides for a higher 60 percent rating for incapacitating 
episodes occurring at least 6 weeks during the past 12 
months.  In the report of a March 2004 VA examination of the 
spine, it is noted that the veteran stated that he 
experienced pain in the lower lumbar spine on a continuous 
basis, which became aggravated by long periods of sitting and 
including as the result of occupational duties.  He also 
reported right foot numbness, although the examining 
physician commented that there was no significant 
spondylolisthesis which would cause lumbar spinal stenosis, 
and thereby contribute to a right foot condition.  
Subsequently, on VA orthopedic examination in September 2005, 
the veteran complained of some pain in the back that 
occasionally radiated down into his       left leg and left 
buttocks region, and with aggravating factors including 
prolonged standing, sitting, and lifting.  He had not had any 
episodes in the past 12-months    in which a physician had 
prescribed bed rest (i.e., an incapacitating episode).  
Moreover, on a September 2005 neurological examination, it 
was further documented that he apparently had distal 
peripheral neuropathy predominantly sensory, affecting only 
the medial and lateral plantar nerves in both feet, that was 
consistent with his history of diabetes -- there was no 
suggestion of radiculopathy, or peripheral neuropathy.  These 
findings do not establish the occurrence of incapacitating 
episodes with the frequency that would necessitate a 60 
percent evaluation under the revised DC 5243.  

Likewise, the above examination results do not establish 
pronounced IVDS,       with persistent symptoms corresponding 
to sciatic neuropathy with pain,        muscle spasm, or 
other related neurological findings consistent with a 
diseased disc -- which under DC 5293, the prior formula for 
IVDS, corresponded to a 60 percent disability rating.  A 
separate rating for combined orthopedic and neurological 
disabilities is also not available, because the neurological 
symptoms associated with the right lower extremity have been 
attributed to causes other than radiculopathy from the 
service-connected low back disorder.       

There also does not exist a potential justification for 
assignment of a rating higher than 40 percent according to 
limitation of movement affecting the lumbar spine, under all 
pertinent versions of the rating criteria.  On physical 
examination in  March 2004, the veteran demonstrated range of 
motion of the lumbosacral spine    of 25 degrees of forward 
flexion, 0 degrees of extension, 15 degrees of right lateral 
bending, 15 degrees of left lateral bending, 30 degrees of 
right rotation, and           30 degrees of left rotation.  
He had tenderness to palpation all along with lower lumbar 
spine, with the midline and paraspinal musculature.  On 
reexamination in September 2005, he had forward flexion of 
the thoracolumbar spine to 30 degrees, the absence of 
extension, right and left lateral flexion to 15 degrees, and 
rotation to 30 degrees to the right and left.  There was some 
paraspinal spasm, as well as   lower lumbar spine tenderness.  
Under the General Rating Formula in effect since September 
2003 pertaining to the evaluation of limitation of motion, 
however,             a 40 percent rating is the highest 
available evaluation based upon solely limitation upon 
mobility.  Similarly, the former DC 5292 provided for a 
maximum 40 percent evaluation for severe limitation of motion 
of the spine.  

Additionally, there is no objective evidence of a disability 
involving, or comparable to, ankylosis of the lumbosacral 
spine, which would otherwise correspond to any higher 
evaluation under the former criteria (DCs 5286, and 5289), or 
the revised criteria (General Rating Formula for Disease and 
Injuries of the Spine).  See  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
(both indicating that ankylosis is complete immobility of the 
joint  (here, in the lumbosacral spine) in a fixed position, 
either favorable or unfavorable).     

Hence, there is no higher rating available for the veteran's 
service-connected lumbar disc herniation at any point during 
the pendency of his claim, under the applicable provisions of 
the VA rating schedule.   

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected lumbar disc 
herniation has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating.  While a September 2005 examination 
for an unrelated dermatological condition indicated that he 
was not then employed, there is no medical evidence 
(including from examination reports that specifically pertain 
to his orthopedic and neurological condition) that he is 
unable to work as a direct result of the lumbar disc 
disorder.  Nor has this condition been shown to have 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown,        9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For these reasons and bases, the claim for an increased 
rating for the veteran's lumbar degenerative disc disease 
must be denied.  Since the preponderance of the evidence is 
against his claim for a higher rating, the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518,     519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim for a higher rating for disc herniation, lumbar 
spine, evaluated at the    20-percent level prior to March 2, 
2004, and the 40-percent level since then,            is 
denied.


REMAND

Initially, as mentioned, the VCAA became effective on 
November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The veteran thus far has been appropriately informed as to 
the VCAA's              duty to notify and assist as it 
pertains to the remaining claims on appeal for    service 
connection for a neck condition, and rashes of the feet and 
groin.                In particular, an April 2005 VCAA 
notice letter apprised him of the general requirements for a 
valid claim for service connection, and clarified whose 
responsibility -- VA's, or the veteran himself, it was to 
obtain all further relevant evidence.  But he has not yet 
received notice of the downstream disability rating    or 
effective date elements of his claims in accordance with the 
holding in Dingess/Hartman.  So he should be provided another 
notice letter that includes        a discussion of these 
specific elements.

Moreover, the RO (via the AMC) should also undertake 
additional development to supplement the record.  

At the outset, both of the veteran's claimed cervical spine 
and dermatological conditions involve his allegation of a 
disability that had significant manifestations, if not the 
original onset, during his Army reserve duty, following 
separation from active duty in 1976.  The applicable law and 
regulations provide that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training 
(ACDUTRA), or for injury incurred in or aggravated during 
inactive duty training (INACDUTRA).   See 38 U.S.C.A. §§ 
101(24), 106.  Here, the veteran had an initial neck injury 
in December 1992, which was noted to have clearly been in 
the line of duty when lifting a heavy metal object 
(presumably during scheduled ACDUTRA).            With 
respect to a skin rash, there were symptoms noted on active 
duty in 1975 and 1976, although with additional symptoms 
observed in August 1980 (of an inguinal rash); and September 
1991 and August 1996 (of tinea cruris and tinea pedis) for 
which there is no present confirmation if this represented 
an illness associated with ACDUTRA.  Thus, the RO should 
obtain copies of veteran's service personnel records, 
including relevant dates of military training (particularly 
of any ACDUTRA associated with the above instances of 
dermatological treatment).  

Additionally, the veteran should undergo another VA medical 
examination pertaining to his claimed neck condition, to 
obtain more conclusive findings as to whether that disorder 
is related to service -- and in the event that he had 
confirmed dermatological symptoms during an ACDUTRA period, 
another VA medical opinion will be necessary to address that 
claimed condition as well.  Concerning the cervical spine 
condition, the veteran underwent a September 2005 VA 
orthopedic examination resulting in the diagnosis of cervical 
spondylosis.  On the original completed examination form, the 
VA examiner opined that this disorder at least as likely as 
not occurred while he was in service, or was aggravated 
therein.  In an addendum later that month, however, the 
examiner clarified that the veteran had    in fact sustained 
a neck injury in 1992, but that in his opinion "it was mere 
speculation whether his [present] neck condition was related 
to his isolated injury that he sustained in 1992."  
Accordingly, another examination should be scheduled for the 
purposes of definitively resolving whether the  veteran's 
diagnosed         neck disability is in fact due to the 
previous specified injury.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim).   

Provided that the above-referenced dermatological conditions 
that were diagnosed following the veteran's discharge from 
active duty in 1976, are established to have been incurred or 
aggravated during a period of ACDUTRA based upon his 
personnel records, or other relevant evidence on file, then 
the claims file should be returned to the VA physician who 
previously evaluated him for a claimed dermatological 
condition in August 2005.  On examination in August 2005,         
this physician diagnosed him as having onychomycosis with 
tinea pedis, and     tinea cruris.  No opinion was expressed 
at that time with respect to the etiology of that condition.  
However, in a supplemental opinion rendered in June 2006,           
he stated that on review of the SMRs, he had found records of 
treatment in 1975   for a rash on his groin that was 
diagnosed as pediculosis, and there was no report of any 
follow-up.  He was also sent in 1976 for a rash on his foot, 
and was referred to podiatry for further evaluation.  He 
concluded that it was less likely than not that  the 
veteran's tinea pedis, onychomycosis, and tinea cruris were 
etiologically related to his military service.      

As mentioned however, there is reason to indicate that his 
additional dermatological symptoms observed in 1980, and on 
one or more instances during the mid-1990s, may be associated 
with his military service, as well as the specific treatment 
instances from 1975 and 1976 which the August 2005 examiner 
expressly considered.  So in the event that additional in-
service disability incurred in            (or aggravated by) 
ACDUTRA is confirmed, a supplemental opinion will be  needed 
as to the etiology of his present claimed dermatological 
disorder and whether it is attributable to all documented 
instances of in-service symptomatology.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims      on appeal for service 
connection for a neck condition, and 
rashes of the feet and groin, send the 
appellant another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2005), and all other applicable legal 
precedent.  This additional letter, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the veteran's claims, as recently 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	Obtain a copy of the veteran's 
complete service personnel file from 
the National Personnel Records Center 
(NPRC) (or any other appropriate 
source). Specifically, attempt to 
acquire information in regard to the 
dates of the periods for which he had 
either ACDUTRA or INACDUTRA during his              
Army Reserve service from 1978 to 1999.             
Then associate all records obtained 
with his        claims files, including 
any relevant reserve service medical 
records.

3.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through the Columbia VAMC 
since July 2006, and associate       
all records obtained with his claims 
files.  

4.	Schedule the veteran for a VA medical 
examination by an orthopedist 
concerning his   claimed cervical spine 
disorder. 

The examination should initially 
confirm that the veteran has a current 
neck condition, previously diagnosed as 
cervical spine spondylosis.  If the 
presence of this condition is 
confirmed, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that the diagnosed 
condition is etiologically related to 
the veteran's military service -- to 
specifically  include his documented 
December 1992 in-service neck injury.  

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

To facilitate making this important 
determination, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical history, to 
include  both a complete copy of this 
remand and the report of the prior 
September 2005 VA examination, and 
addendum to that examination.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.	Provided that there is eventually 
confirmation of record that the 
veteran's documented instances of 
dermatological symptoms were associated 
with a period of ACDUTRA (i.e., either 
incurred or aggravated therein), then 
arrange for the physician who 
previously examined the veteran in       
September 2005 and also set forth a 
June 2006 supplemental opinion, to 
provide another addendum. Specifically, 
the examiner is asked to again review  
the relevant evidence in this case and 
provide a supplemental opinion with 
regard to whether the veteran's current 
diagnosed onychomycosis with   tinea 
pedis, and tinea cruris is at least as 
likely as not related to his military 
included -- taking into account not 
only his objective symptoms noted in 
active duty service in 1975 and 1976, 
but also those instances      in which 
he was diagnosed with a dermatological 
condition during a period of ACDUTRA.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician 
equally qualified to make this 
determination.  (Note: if this latter 
situation arises, this may require 
having the veteran re-examined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  It is 
absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.

6.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

7.	Then readjudicate the claims for 
service connection for a neck 
condition, and rashes of the feet and 
groin, in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning this claim to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


